Citation Nr: 0605463	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  00-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right lumbosacral radiculopathy.

3.  For the period from September 20, 1997, to February 24, 
2004, entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine.

4.  For the period commencing February 25, 2004, entitlement 
to initial evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1996 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded the veteran service connection 
for degenerative joint disease L3-4, L4-5, and right 
paracentral C4-5 disc bulge with a 10 percent rating.  In 
December 1998, the RO increased the veteran's rating to 20 
percent for her back disability.  In September 2004, the RO 
awarded separate ratings for the lumbar and cervical spine 
disabilities, and awarded a 20 percent rating for the 
veteran's degenerative disc disease of the lumbosacral spine, 
a 10 percent rating for the veteran's right lumbosacral 
radiculopathy, and a 10 percent rating from September 20, 
1997, to February 24, 2004 for the veteran's degenerative 
disc disease of the cervical spine.  The RO also increased 
the veteran's rating for her cervical spine disability to 20 
percent, effective February 25, 2004.  The veteran requests 
higher ratings.

In May 2003 and May 2005, the Board remanded the veteran's 
case to the RO for further development.  


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  For the period September 20, 1997, to September 25, 2003, 
degenerative disc disease of the lumbar spine predominantly 
manifested with mild muscle spasm, tenderness on palpation, 
slight to moderate limitation of motion, positive straight 
leg raising, normal motor strength in lower extremities, 
normal reflexes, decreased sensation on right lower 
extremity, no bowel or bladder dysfunction, and no atrophy of 
the lower extremities.

3.  For the period commencing September 25, 2003, 
degenerative disc disease of the lumbar spine predominantly 
manifested with moderate limitation of motion mostly limited 
in flexion to 55 degrees, extension to 30 degrees, right 
lateral flexion to 20 degrees, left lateral flexion to 25 
degrees, bilateral rotation to 30 degrees; additional 
limitation of motion, weakness, and lack of endurance after 
repetitive use; mild muscle spasm; slightly decreased muscle 
strength in the right lower extremity; somewhat diminished 
reflexes in lower extremities; diminished sensation to 
pinprick on right lower extremity; tenderness; no ankylosis; 
and no atrophy of the lower extremities.

4.  Right lumbosacral radiculopathy manifested with positive 
straight leg raising, slightly decreased muscle strength, 
somewhat diminished reflexes in lower extremities, and 
diminished sensation to pinprick on right lower extremity.

5.  For the period September 20, 1997, to February 24, 2004, 
degenerative disc disease of the cervical spine predominantly 
manifested with slight limitation of motion, tenderness on 
palpation, slight muscle spasm, painful motion at end of 
range of motion, slightly decreased muscle strength in right 
upper extremity, normal to somewhat diminished reflexes in 
right upper extremity, and slightly decreased sensation on 
right upper extremity.

6.  For the period commencing February 25, 2004, degenerative 
disc disease of the cervical spine predominantly manifested 
with slight limitation of motion evidenced by forward flexion 
to 40 degrees, extension to 35 degrees, right lateral flexion 
to 30 degrees, left lateral flexion to 35 degrees, and 
bilateral rotation to 45 degrees; tenderness; painful motion; 
slightly decreased muscle strength; somewhat diminished deep 
tendon reflexes on triceps, otherwise normal reflexes; loss 
of sensation on right; no muscle spasm; no atrophy; and no 
ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for right lumbosacral radiculopathy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2005).

3.  For the period September 20, 1997, to February 24, 2004, 
the criteria for an evaluation of 20 percent for degenerative 
disc disease of the cervical spine have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2005).

4.  For the period commencing February 25, 2004, the criteria 
for an evaluation in excess of 20 percent for degenerative 
disc disease of the cervical spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in October 1997, prior to the enactment of the VCAA.  

An RO letter dated in April 2001, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of her responsibility to 
submit evidence that showed that her condition was worse or 
had increased in severity.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate her claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  Clearly, from submissions by and on 
behalf of the veteran, she is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  As a practical matter, the Board finds 
that the veteran has been notified of the requirements of 
VCAA.  The AOJ's February 2004 letter requested that she 
submit any evidence that she had that could support her 
claim.  In addition, the September 2005 Supplemental 
Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in her possession.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2005).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

Factual Background

The veteran's service medical records show that in December 
1996, she was diagnosed with right paramedian disk bulge at 
L4-L5 with mild neural foraminal narrowing based on an MRI of 
the lumbar spine.  A January 1997 medical record shows that a 
magnetic resonance imaging revealed degenerative disc disease 
at L3-4, L4-5, and very small right paracentral L 4-5 disc 
bulge.  There was no disc herniation.

In August 1998, the veteran underwent a VA neurological 
examination, wherein she complained of lower back pain 
radiating to the right lower extremity and right buttock.  
She stated that the pain from her back radiated to the right 
groin and right knee.  She stated that she could not do any 
exercises and stopped playing sports and doing gymnastics.  
Examination revealed that the neck movements were restricted 
and were painful on left lateral flexion.  There was 
tenderness to the bilateral cervical paravertebral region 
with slight spasms noted on both cervical paravertebral 
muscles as well as tenderness of the lumbosacral spine and 
mild spasm of the lumbosacral spine paravertebral muscle.  
Flexion of the lumbosacral spine was limited.  Straight leg 
raising was positive to 50 degrees on the right side.  Motor 
strength of both upper and lower extremities was normal.  
Deep tendon reflexes were normal and symmetrical for the 
upper and lower extremities.  Ankle jerk was 1+.  Sensory 
examination revealed decreased pinprick and light touch on 
the right lateral thigh, right lateral leg, and the right 
dorsum of the foot.  Gait and heel-to-toe walk were normal.  
The pertinent diagnoses were right lumbar radiculopathy, 
chronic cervical strain, and chronic lumbar strain.

In August 1998, the veteran underwent a VA orthopedic 
examination.  Range of motion of the neck was within normal 
limits.  Tenderness of the lumbosacral spine was noted.  
There was no edema and no spasm.  Flexion of the lumbosacral 
spine was to 80 degrees.  Extension was to 30 degrees and 
lateral flexion was to 30 degrees.  X-ray results of the 
cervical and lumbar spine showed unremarkable radiographs of 
the cervical and lumbar spine.  The diagnosis was bulge in 
disc L4-L5.

A December 1998 VA outpatient medical record shows that the 
veteran complained of right thigh pain, knee pain, back pain, 
and foot numbness across the dorsum.  Motor strength was 
tested and revealed normal strength for the lower 
extremities.  Deep tendon reflexes in knee jerk and ankle 
jerk were within normal limits bilaterally.  There was no 
clonus and plantar response (Babinski).  Tone was normal 
bilaterally.  Sensation was decreased on the entire right 
lower extremity below the knee.  There was negative straight 
leg raising bilaterally.  The diagnosis was normal low back 
and nerve examination except for possible somatization 
disorder.  In addition, the examiner noted that the veteran's 
exam and history were not consistent with an organic or 
anatomic disorder.

A July 1999 VA outpatient medical record shows that the 
veteran had neck pain to palpation.  She had positive 
straight leg raising at approximately 60 degrees.  Motor 
strength was normal for the entire bilateral lower extremity, 
and decreased report touch of the entire right lower 
extremity.  The diagnosis was to rule out cervical and lumbar 
disc disease.

In August 1999, MRIs of the lumbar and cervical spine were 
conducted and revealed loss of the normal lumbar lordosis.  
There was also decreased signal intensity of the vertebral 
bodies on the T1-weighted images, suggestive of a diffuse 
marrow replacement process.  There was loss of the normal 
disc signal intensity on the T2-weighted images, most notable 
at the L3-4 and L4-5 levels, consistent with degenerative 
changes.  At the L2-3 level, there was a diffuse broad-based 
disc bulge and left paramedian disc herniation, which in 
association with facet and ligamentum flavum hypertrophy 
caused moderate central canal and left neural foraminal 
narrowing.  At the L3-4 level, there was a diffuse broad-
based disc bulge and central disc herniation.  At the L4-5 
level, there was a broad-based disc bulge and right 
paramedian disc herniation.  Cervical spine MRI revealed 
straightening of the normal cervical lordosis.  In addition, 
there were mild degenerative changes with broad-based disc 
bulges at the C3-4, C4-5, and C5-6 levels.  These were most 
prominent at the C3-4 and C4-5 regions and appeared to extend 
further to the right than the left, causing mild-to-moderate 
central canal narrowing and mild right greater than left 
neural foraminal narrowing.

In October 1999, an electromyograph was conducted by the VA 
medical center.  The veteran reported having pain that 
radiated down the right leg and described it as numbness and 
tingling, with weakness and cramping sensation especially in 
the calf area.  Pain from the neck also radiated down the 
right trapezius region down posterior upper arm with 
associated right arm and weakness with decreased 
coordination.  Bowel or bladder dysfunction was denied.  The 
pain was constant in nature, and mildly relieved with rest or 
Ibuprofen.  The pain in the back and the leg worsened by 
prolonged standing and ambulating.  Physical examination 
revealed functionally normal active range of motion of the 
cervical spine, bilateral upper and lower limbs, and the 
lumbar spine.  Muscle strength of the right lower extremity 
showed active movement against gravity and some resistance.  
All other upper and lower limbs showed active movement 
against gravity and full resistance, which is normal.  
Bilateral patellar and Achilles reflexes were normal.  
Bilateral bicep and tricep reflexes were somewhat diminished.  
Sensory was intact to fine touch and pinprick in the 
bilateral upper and lower limbs. 

An October 1999 VA outpatient medical record noted that the 
veteran had normal range of motion of the cervical spine.  
She had tender paraspinal muscles, no erythema, or palpable 
mass.  The thoracic and lumbar spine was nontender and had no 
mass or erythema.  The lumbar spine had normal range of 
motion.  Upper extremities muscle strength were all normal.  
Deep tendon reflexes were all normal.  There was no Babinski, 
Hoffman, or clonus.  There was negative straight leg raising 
test.  The lower extremity was painless with full range of 
motion of the hips and knees.  The veteran was markedly 
tender over the lateral fibula with residual paresthesias 
over the palpated segments.  The VA physician noted that the 
pain was unlikely due entirely to spine pathology.

An October 1999 physical therapy note noted that the veteran 
had normal active and passive range of motion of the right 
and left upper extremities and lower extremities.  

A November 1999 VA outpatient medical record revealed that 
the veteran's low back was mildly tender.  Straight leg 
testing was positive bilaterally at 30 degrees.  The 
diagnosis was low back pain.

A November 1999 VA outpatient medical record shows the 
veteran having decreased sensation in the right lower 
extremity at L3-L4-L5.  Motor strength was normal and all 
distal reflexes were normal, bilaterally and symmetrical.  
There was no clonus and the veteran had down going toes.  
Straight leg raises were positive bilaterally.  A December 
1999 outpatient record shows the veteran having normal motor 
strength bilaterally in the upper extremities and lower 
extremities except finger abductors which were less than 
normal on the right.  Reflexes were normal bilaterally for 
the upper and lower extremities.  Straight leg raising was 
negative bilaterally.  There was tenderness to palpation of 
the lumbosacral paraspinals and cervical paraspinals without 
muscle spasm.  The veteran's trigger points were the upper 
trapezius bilaterally with the right being greater than the 
left.  The diagnoses were myofascial neck and back pain, 
degenerative joint disease, multilevel herniated discs in the 
cervical and lumbar spine, and right posterior ramus lumbar 
radiculopathy by EMG.

The veteran returned to the VA outpatient clinic on December 
10, 1999.  Physical examination revealed decreased motor 
strength in the right arm and it was noted that her effort 
was limited by pain.  Motor strength was normal in the left 
arm, left leg and right leg.  Her tone was normal and there 
was no pronator drift.  Sensory examination revealed 
diminished pain, vibration, and cold perception over the 
right side of the body.  Romberg was negative.  Deep tendon 
reflexes were normal in all extremities and symmetric.  There 
was left toe withdrawal and the right was downgoing.  A 
January 2000 outpatient record shows that the veteran's gait 
was nonantalgic.  She was able to squat to the floor and rise 
quickly without difficulty or pain.  Active range of motion 
of the cervical and lumbar spine was functional with 
subjective limitation to 75 percent of the normal range of 
the lumbar spine in flexion.  Strength, sensation, and muscle 
strength reflexes remained intact and were normal and 
unchanged since the last visit.  Waddell's testing was 
positive for five out of five of the criteria.  Straight leg 
raising was negative bilaterally.  The diagnoses were 
myofascial neck pain that was improving, myofascial back pain 
that was clinically unchanged, and right posterior ramus 
radiculopathy.  Later in January 2000, the veteran complained 
of pain and numbness in the right leg greater than the left.  
The pain was reported as nine out of 10.  She had difficulty 
of performing forward movement.  Straight leg raising test 
was positive at 40 degrees on the left and 10 degrees on the 
right.  Motor strength showed active movement against gravity 
in the right leg.  There was no muscle atrophy.  The 
diagnosis was a herniated disc at L4-L5.

A February 2000 VA outpatient medical record showed 
improvement in the veteran's range of motion of the cervical 
and lumbar spine from her January 2000 exam.  Myofascial neck 
pain was noted to be stable and almost completely resolved 
and the myofascial back pain was stable with periods of 
resolution after acute exacerbations.  

In March 2001, the veteran underwent a VA neurological 
examination.  She complained of intermittent tingling in the 
right leg and right arm with the leg being greater than the 
arm.  She also experienced constant mild weakness on the 
right side that was exacerbated by exertion.  The leg 
weakness was also greater than the arm.  The back pain was 
always present at a level of seven out of 10.  She also 
experienced constant spontaneous pain in the right leg and 
felt mild, intermittent pain in the right arm, which was 
exacerbated by movement.  Her pain was exacerbated by a fall 
approximately 13 months prior.  Now she had shooting pain in 
the left leg that began to occur once per week.  She had no 
bowel or bladder incontinence, but had rare cough leaks.  
Physical examination revealed mild cervical and lumbar 
tenderness, most tender quite laterally on the right.  
Straight leg raising to 60 degrees caused calf tightness in 
both legs and pain in the right calf.  There was no back pain 
during this test.  Reverse straight leg raising to 10 degrees 
caused right low lumbar (lateral) pain without radiation.  
Cranial nerves II-XII were intact.  The examiner noted that 
there was no apparent asymmetry in facial sensation as had 
been noted previously.  Romberg was negative.  Motor strength 
showed general right mild arm and leg weakness compared to 
the left.  Tone was normal and there was no pronator drift.  
Sensory examination revealed that the right medial leg, right 
thumb, and inferior forearm had decreased cold perception.  
Deep tendon reflexes were possibly decreased with the right 
biceps reflex.  They were otherwise normal and symmetric.  An 
X-ray of the lumbar spine revealed that the bony structure 
was intact, there was no fracture seen, and disc spaces were 
intact.  An MRI of the lumbar spine revealed left-sided 
posterolateral disc herniation at L2-L3 with associated mild 
degenerative changes resulting in a moderate central canal 
stenosis and mild left foraminal narrowing.  There was a 
slight increase in the amount of compromise to the central 
spinal canal at this level when compared to the prior study 
in August 1999.  In addition, there was a posterior central 
disc herniation at L3-L4 with associated mild degenerative 
changes resulting in a mild-to-moderate central canal 
stenosis.  There was a posterior central disc herniation at 
L4-L5 resulting in a mild central canal stenosis.  The 
diagnoses were moderate degenerative disc disease affecting 
the cervical and lumbar regions and lumbar radiculopathy.  
The examiner noted that there had been a mild increase in the 
severity of the lumbar problem by MRI and symptomatically in 
the past 18 months.

In March 2001, the veteran underwent a VA orthopedic 
examination.  She reported that she could not do any heavy 
lifting, squatting, kneeling, prolonged walking, prolonged 
sitting, or prolonged standing.  She also had difficulty 
navigating stairs and had pain all the time.  Change in the 
weather made the pain worse.  Physical examination of the 
back revealed no edema and no spasms.  Range of motion of the 
lumbar spine in flexion was to 60 degrees.  Right and left 
lateral flexion was to 45 degrees and extension was to 20 
degrees.  The veteran had pain throughout all range of 
motion.  Examination of the neck revealed that it was tender, 
but had no edema.  The range of motion was normal; however, 
there was pain throughout all range of motion.  X-rays of the 
cervical spine revealed an unremarkable cervical spine 
examination.  X-rays of the lumbar spine revealed no 
fracture.  There was no diagnosis given pertaining to the 
cervical and lumbar spine.

An April 2001 VA outpatient medical record shows that the 
motor strength for the quadriceps, dorsiflexion and plantar 
flexion were normal bilaterally.  Reflexes were symmetrical 
and sensory was intact.  An MRI revealed that there was a 
left L2-L3 disc herniation.  The diagnosis was low back pain 
and pain radiating to the right leg.  The examiner noted that 
imaging was consistent with a left L2-L3 disc herniation that 
was inconsistent with the side of the pain.  In May 2001, the 
veteran received follow-up care at the VA medical center.  It 
was noted that she had decreased sensation in the right lower 
extremity at L3-L5 distally.  The diagnosis was degenerative 
joint disease of the lumbar spine.  A December 2001 VA 
outpatient medical record showed similar symptoms.

In September 2002, the veteran underwent a VA orthopedic 
examination.  She complained of chronic backache.  She did 
not use assistive devices.  The precipitating factor for her 
pain was excessive activities.  Range of motion of the 
cervical and lumbar spine was within normal limits.  Range of 
motion was painful with full flexion and extension of the 
cervical and lumbar spine.  There was tenderness at the 
occipital area and at bilateral lumbosacral paraspinals on 
the right more than the left.  There were no postural 
abnormalities.  The diagnoses were degenerative disc disease 
of the cervical spine and lumbosacral spine with mild to 
moderate spinal stenosis at bilateral levels and with 
herniated nucleus pulposus times three at the lumbar spine.

A VA neurological examination was conducted in September 2002 
and revealed that the veteran reported having chronic low 
back pain with flare-ups and neck pain with radiation from 
trapezii up to the cervical paraspinal area and occipital 
area.  The neck pain was sometimes associated with right 
upper extremity weakness, which is diffuse and mild in 
nature.  Neurological examination was normal.  The bilateral 
cervical paraspinals and L4-5 and L5-S1 facets were tender, 
with the latter being worse with extension.  The diagnoses 
were tension headaches and cervical myofascial pain, and 
mechanical low back pain.

In February 2004, the veteran underwent a VA neurological 
examination.  The veteran reported that her symptoms became 
worse over the past year.  Physical examination revealed that 
there was positive tenderness at C2-C3 and C4-C5 on 
palpation.  There was partially positive Spurling sign noted 
on the right paracervical paravertebral muscles.  The neck 
movements were slightly painful and slightly limited.  
Forward flexion of the cervical spine was limited to 40 
degrees, right lateral flexion was to 30 degrees, left 
lateral flexion was to 35 degrees, and extension was to 35 
degrees.  No cervical spine paraspinal muscle spasm was 
noted.  Motor strength on both upper extremities was normal.  
No atrophy was noted on the upper extremities or lower 
extremities.  Muscle tone was also normal.  The motor 
strength was slightly diminished on the right lower 
extremity.  Right iliopsoas and quadriceps were normal, right 
gastrocnemius was normal and plantar flexion was normal.  The 
right tibialis anterior, right ankle dorsiflexion and 
inversion and eversion on the right ankle were a little less 
than normal in motor strength.  Deep tendon reflexes were 
normal and symmetrical in the upper extremity on biceps and 
brachioradialis and triceps reflexes were somewhat diminished 
but symmetrical.  Knee jerks were normal and symmetrical 
bilaterally.  Ankle jerks were somewhat diminished and 
symmetrical.  Cerebellar coordination, finger-to-nose, and 
heel-to-shin were intact.  Gait was slow and she got up 
slowly.  There was positive tenderness noted on the lumbar 
spine at L4-L5 on the right and lumbar paravertebral 
tenderness was noted.  Mild spasm was also noted in that 
region.  The range of motion of the lumbar spine on forward 
flexion was limited to 55 degrees.  Right lateral flexion was 
limited to 20 degrees and left lateral flexion was limited to 
25 degrees.  Extension of the lumbar spine was to 30 degrees.  
Straight leg raising test on the right was to 65 degrees and 
to 70 degrees on the left.  Heel and toe walk were difficult 
with the right foot.  Tandem gait was also slightly 
difficult.  No ataxia was noted.  Gait was otherwise normal.  
Sensation to pinprick was diminished on the right L2-L3 
distribution and also on L4-L5 distribution on the right 
lower extremity in dermatomes.  The diagnoses were chronic 
cervical strain, right cervical radiculopathy, and chronic 
lumbosacral strain.

In March 2004, the veteran underwent a VA orthopedic 
examination, wherein she reported that she had a constant 
pain in the neck with tingling to both shoulders and constant 
weakness of the right arm and leg.  Neck pain was made worse 
with lifting and carrying heavy objects.  She experienced a 
flare up of pain six months earlier which had continued, but 
she did not relate the flare up to a specific event.  
Physical examination of the cervical spine revealed that 
there was no atrophy or erythema and the veteran had normal 
curvature.  She had full range of motion with only end-range 
pain.  Spurling's maneuver was negative bilaterally.  She had 
diffuse pain along the palpation of the spinous processes 
from C3 to C8.  She also had some diffuse tenderness along 
the palpation of the bilateral trapezius muscles.  Strength 
testing revealed slightly less than normal muscle strength in 
the right upper extremity with giveaway weakness and normal 
strength in the left upper extremity.  There was 
nondermatomal loss of sensation on the right upper extremity.  
Reflexes were normal and symmetrical, and the veteran had 
intact coordination.  Examination of the lumbar spine 
revealed normal lumbar lordosis.  Range of motion in forward 
flexion was to 80 degrees, extension was to 20 degrees, and 
lateral flexion was to 20 degrees, with pain at the end of 
all ranges of motion.  Straight leg raising was negative, but 
produced tightness on the back of the legs.  Popliteal angle 
was 15 degrees and showed lower extremity inflexibility 
bilaterally.  Muscle strength testing was a little less than 
normal on the right lower extremity with giveaway weakness 
and was normal on the left lower extremity.  There was 
nondermatomal loss of sensation on the right lower extremity 
and was intact on the left.  Reflexes were somewhat 
diminished bilaterally and were symmetrical.  Palpation of 
the lumbar spine revealed some diffuse tenderness in the 
lumbosacral musculature mostly on the right.  Gait was noted 
to be nonantalgic.  The diagnoses were degenerative disc 
disease affecting the cervical and lumbar regions.  There was 
no evidence of cervical radiculopathy and there was no 
evidence of incoordination and the joints tested in terms of 
excessive fatigability and a weakened movement.  The veteran 
had diffuse weakness of the right upper and lower extremities 
with giveaway weakness.  The examination was inconsistent 
with the findings on MRI or EMG.

In May 2005, the veteran underwent a VA examination for the 
spine.  She reported having cervical spine pain and low back 
pain with radiation to the right lower extremity.  The 
duration of the pain was variable and the pain was sharp.  
The intensity of the pain was variable.  The veteran did not 
report any flare-ups of symptoms.  She did report having 
numbness in the right lower extremity at times.  She walked 
unaided.  Regarding her activities of daily living, she 
needed help with wearing and taking off shoes during 
exacerbations.  Her occupation was a nurse and she reported 
no aggravation of symptoms from her job.  Physical 
examination of the cervical spine revealed a range of motion 
in flexion to 45 degrees with pain at the end.  Extension was 
to 45 degrees with pain at the end of motion.  Bilateral 
lateral flexion was to 45 degrees with pain at the end of 
movement, and bilateral rotation was to 45 degrees with pain 
at the end of motion.  She was additionally limited by 
intermittent pain, weakness, and lack of endurance following 
repetitive use of the cervical spine.  There was also 
tenderness at the bilateral cervical paraspines.  There were 
no postural abnormalities or fixed deformities noted.  Range 
of motion testing of the lumbar spine revealed forward 
flexion to 90 degrees with pain at 80 degrees.  Extension was 
to 30 degrees with pain at the end of movement.  Bilateral 
lateral flexion was to 30 degrees, with pain bilaterally at 
the end of motion, but greater on the right than the left.  
Bilateral rotation was to 30 degrees, with pain at the end of 
movement and greater on the right than the left.  Range of 
motion was additionally limited by pain, weakness, and lack 
of endurance following repetitive use.  There was also 
tenderness at the bilateral lumbosacral paraspinals, greater 
on the right than on the left.  There was no spasm or 
weakness.  There were also no postural abnormalities or 
ankylosis.  A neurological examination was conducted and 
revealed decreased sensation of the right in L4-L5 
distribution.  Motor strength was decreased in the right 
quadriceps muscle to four by five.  Reflexes were 
symmetrical.  There was no rectal deficiency and no Lasegue's 
sign.  X-rays of the spine were conducted and revealed slight 
thoracic levoscoliosis and straightening of the cervical and 
lumbar lordosis.  MRI of the cervical and lumbar spine from 
1997 revealed degenerative disc disease at C4-C5 and 
degenerative joint disease at L3-L4 and L4-L5 levels.  The 
diagnoses were degenerative disc disease of the cervical 
spine at C4-C5 levels, and degenerative joint disease of the 
lumbar spine at L3-L4 and L4-L5 levels.

Analysis

Degenerative Disc Disease of the Lumbar Spine

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); 38 U.S.C.A. § 5110(g) (West 2002).  In deciding such 
a case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  38 U.S.C.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000 (2000).


5292 Spine, limitation of motion of, lumbar:
Severe
40
Moderate
20
Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003). 

5293 Intervertebral Disc Syndrome

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief
6
0
Severe; recurring attacks, with intermittent relief
4
0
Moderate; recurring attacks
2
0
Mild
1
0
Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002)

5295 Lumbosacral Strain

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
40
With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
20
With characteristic pain on motion
10
With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 
26, 2003).


5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002)

Effective September 26, 2003, VA amended the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  In addition to renumbering the diagnostic 
codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities, with the possible 
exception of intervertebral disc syndrome (IVDS), are to be 
rated.  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
Rating
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).

   

38 C.F.R. § 4.71, Plate V (2005).

After careful review of the evidence of record, the Board 
finds that an evaluation in excess of 20 percent for the 
veteran's degenerative disc disease of the lumbar spine is 
not warranted using all rating criteria in effect for 
disabilities of the spine during the veteran's appeal.

Using the rating criteria for intervertebral disc syndrome in 
effect prior to September 23, 2002, the Board finds that the 
veteran's symptoms are not severe, with intermittent relief, 
which are the criteria for an increased evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  As such, the 
Board notes that the veteran's limitation of motion of the 
lumbar spine was most severely limited to 55 degrees in 
forward flexion, 30 degrees in extension, 20 degrees in right 
lateral flexion, and 25 degrees in left lateral flexion.  
Bilateral rotation was limited to 30 degrees when tested in 
May 2005.  This range of motion shows a moderate limitation 
of motion.  Further, the veteran is shown to have mild spasm, 
positive straight leg raising, and decreased sensation on the 
right lower extremity, but was also found to have normal 
motor strength and normal reflexes in the lower extremities.  
Commencing September 2003, the veteran was found to have 
slightly decreased muscle strength and somewhat diminished 
reflexes in the lower extremities; however, she was awarded a 
separate 10 percent evaluation for her neurological 
disabilities as of September 2002.  Therefore, the Board 
finds that the veteran's degenerative disc disease of the 
lumbar spine symptoms are not shown to be severe to warrant 
an evaluation in excess of 20 percent using 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

The criteria for intervertebral disc syndrome found at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) was amended 
September 23, 2002.  Under this amended code, the veteran's 
degenerative joint disease may be rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, which means bed rest prescribed by a physician and 
treatment by a physician.  There is no medical evidence of 
record that shows the veteran required bed rest prescribed by 
a physician and treatment by a physician due to 
intervertebral disc syndrome.  Hence, consideration of the 
lumbar spine pathology under revised Diagnostic Code 5293 is 
not for application in this case.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Using the rating criteria for disabilities of the spine in 
effect prior to September 26, 2003, the veteran's disability 
does not warrant an evaluation in excess of 20 percent.  The 
veteran does not have ankylosis of the spine, as the May 2005 
VA examiner noted in the examination report.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5286, 5289 (2003).  Further, the 
limitation of motion of the lumbar spine, as outlined above, 
is deemed to be moderate.  In order for the veteran to 
receive a rating in excess of 20 percent for limitation of 
motion of the spine, the limitation would need to be severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  In addition, 
using the rating criteria for lumbosacral strain, the veteran 
was not found to have listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, or marked 
limitation of forward bending in standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  Hence, an 
evaluation in excess of 20 percent for the veteran's low back 
disability using the rating criteria for the disabilities of 
the spine, effective prior to September 26, 2003, is not 
warranted.

The rating criteria for disabilities of the spine were 
amended in September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2005).  Using the amended criteria, the 
veteran's disability would only yield a 20 percent 
evaluation.  As such, the February 2004 VA examiner noted 
that the veteran's range of motion of the lumbar spine in 
flexion was limited to 55 degrees.  The February 2004 VA 
examiner did not record the veteran's range of motion in 
rotation of the lumbar spine.  Therefore, using the record of 
the May 2005 VA examiner, the Board finds that the veteran's 
combined range of motion of the lumbar spine was limited to 
240 degrees.  As the veteran's forward flexion of the lumbar 
spine is between 30 and 60 degrees, her disability warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2005).  Her combined range of motion is not compensable 
according to the rating criteria.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  The veteran is not shown to 
have range of motion of the lumbar spine in flexion limited 
to 30 degrees or less and is not shown to have ankylosis of 
the lumbar spine; therefore, an evaluation in excess of 20 
percent is not warranted using the rating criteria for 
disabilities of the spine, effective September 26, 2003.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).

Although the diagnostic code for intervertebral disc syndrome 
changed from 38 C.F.R. § 4.71a, Diagnostic Code 5293 to 
Diagnostic Code 5243 on September 26, 2003, the rating 
criteria for intervertebral disc syndrome, based on 
incapacitating episodes, did not change.  Therefore, an 
evaluation under this code is not for application because the 
veteran was not found to have been prescribed bed rest by a 
physician, as stated above.

In summary, the Board finds that an evaluation in excess of 
20 percent for the veteran's degenerative disc disease of the 
lumbar spine is not warranted, using all rating criteria in 
effect during the duration of the appeal.






Right Lumbosacral Radiculopathy

Sciatic Nerve.
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).

After review of the evidence of record, the Board finds that 
an evaluation in excess of 10 percent for the veteran's 
lumbosacral radiculopathy is not warranted.  As such, the 
Board notes that the most severe symptoms of the veteran's 
disability included slightly decreased muscle strength in the 
right lower extremity, somewhat diminished reflexes in the 
lower extremities, and diminished sensation to pinprick on 
the right lower extremity.  The Board finds that these 
symptoms are representative of mild symptoms and are not 
deemed to be moderate to meet the criteria for an evaluation 
in excess of 10 percent.  38 C.F.R. § 4.121a, Diagnostic Code 
8520 (2005).  As such, the veteran was not found to have 
muscular atrophy.  In addition, her reflexes were only 
somewhat diminished and she had slightly decreased muscle 
strength.  She also did not complain of bowel or bladder 
incontinence.  Therefore, an evaluation in excess of 10 
percent for the veteran's lumbosacral radiculopathy is not 
warranted.


Degenerative Disc Disease of the Cervical Spine - September 
20, 1997, to February 24, 2004

The regulations for the disabilities of the cervical spine 
were amended during the pendency of this appeal; therefore, 
Karnas (as cited above) and the 2000 General Counsel opinion 
apply to this disability.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); 38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000 (2000).

5287
Spine, ankylosis of, cervical:

Unfavorab
le
40

Favorable
30
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003)

5290
Spine, limitation of motion of, cervical:

Severe
3
0

Moderate
2
0

Slight
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to September 
26, 2003)

   

Further, 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002); and 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005) also apply to the veteran's 
cervical spine disability.  The applicable rating criteria 
for these diagnostic codes are listed in the prior section 
relevant to the veteran's lumbar spine disability and are not 
repeated here.

After review of the evidence of record, the Board finds that 
an evaluation of 20 percent for the veteran's degenerative 
disc disease of the cervical spine for the period September 
20, 1997, to February 24, 2004, is warranted.

Using the rating criteria for intervertebral disc syndrome in 
effect prior to September 23, 2002, the Board finds that the 
veteran's symptoms are shown to be moderate with recurring 
attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  As 
such, the Board notes that the veteran's symptoms varied over 
this time period, but her most severe symptoms included 
slight spasm, painful range of motion, tenderness on 
palpation, somewhat diminished reflexes, slightly decreased 
sensation, and decreased muscle strength on the right upper 
extremity.  As these symptoms are deemed moderate, the Board 
finds that a 20 percent evaluation is warranted from 
September 20, 1997, to February 24, 2004.  An evaluation in 
excess of 20 percent is not warranted as the veteran's 
symptoms are not shown to be severe recurring attacks, with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  In this regard, the veteran's range of motion of the 
cervical spine was only shown to have slight limitation of 
motion.  In addition, her neurological symptoms are shown to 
be somewhat diminished and not severe.

The criteria for intervertebral disc syndrome found at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) was amended 
September 23, 2002.  Under this amended code, the veteran's 
degenerative disc disease may be rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, which means bed rest prescribed by a physician and 
treatment by a physician.  As noted above, there is no 
medical evidence of record that shows the veteran required 
bed rest prescribed by a physician and treatment by a 
physician due to intervertebral disc syndrome.  Hence, 
consideration of the cervical spine pathology under revised 
Diagnostic Code 5293 is not for application in this case.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

Using the rating criteria for disabilities of the spine in 
effect prior to September 26, 2003, the veteran's disability 
does not warrant an evaluation in excess of 20 percent.  The 
veteran does not have ankylosis of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5286, 5287 (2003).  Further, the 
limitation of motion of the cervical spine is deemed to be 
slight.  In order for the veteran to receive a rating in 
excess of 20 percent for limitation of motion of the cervical 
spine, the limitation would need to be severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003).  Hence, an evaluation 
in excess of 20 percent for the veteran's cervical spine 
disability using the rating criteria for the disabilities of 
the spine, effective prior to September 26, 2003, is not 
warranted.

The rating criteria for disabilities of the spine were 
amended in September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2005).  This criteria is only applicable to 
the veteran's cervical spine disability commencing September 
26, 2003.  However, review of the claims folder shows no 
medical evidence of record during this time period with which 
to assess the severity of the veteran's cervical spine 
disability.  Therefore, the veteran is not able to be rated 
under the amended criteria for the time period from September 
26, 2003, to February 24, 2004.

Although the diagnostic code for intervertebral disc syndrome 
changed from 38 C.F.R. § 4.71a, Diagnostic Code 5293 to 
Diagnostic Code 5243 on September 26, 2003, the rating 
criteria for intervertebral disc syndrome, based on 
incapacitating episodes, did not change.  Therefore, an 
evaluation under this code is not for application because the 
veteran was not found to have been prescribed bed rest by a 
physician, as stated above.

In summary, the Board finds that an evaluation of 20 percent 
for the veteran's degenerative disc disease of the cervical 
spine from September 20, 1997, to February 24, 2004 is 
warranted; however, an evaluation in excess of 20 percent for 
this time period is not shown by the evidence.

Degenerative Disc Disease of the Cervical Spine - Commencing 
February 25, 2004

Applying all rating criteria in effect during the pendency of 
the appeal, the Board finds that an evaluation in excess of 
20 percent for the veteran's degenerative disc disease of the 
cervical spine is not warranted.  As such, using the rating 
criteria for intervertebral disc syndrome in effect prior to 
September 23, 2002, the veteran is not shown to have symptoms 
of her disability that are considered severe recurring 
attacks, with intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  As such, her limitation of 
motion was slight and she was found to have no muscle spasm.  
Further, she was found to only have slightly decreased muscle 
strength, loss of sensation, and reflexes.  As these symptoms 
are not considered severe, the Board finds that an evaluation 
in excess of 20 percent is not warranted using this 
diagnostic code.

As stated prior, the veteran is not shown to have 
incapacitating episodes relating to her cervical spine 
disability.  Therefore, the rating criteria for 
intervertebral disc syndrome as amended in September 2002 are 
not for application in this case.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Further, using the rating criteria for limitation of motion 
of the cervical spine in effect prior to September 26, 2003, 
the veteran's limitation of motion must be deemed severe, or 
she must be found to have ankylosis of the cervical spine to 
receive an evaluation in excess of 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5286, 5287, 5290 (2003).  The May 
2005 VA examiner noted that the veteran had no ankylosis of 
the spine.  In addition, forward flexion, as noted during the 
February 2004 VA examination, was to 40 degrees and extension 
was to 35 degrees.  Right lateral flexion was to 30 degrees 
and left lateral flexion was to 35 degrees.  This range of 
motion is not evidence of severe limitation of motion of the 
cervical spine.  Therefore, an evaluation in excess of 20 
percent using the rating criteria for limitation of motion of 
the cervical spine in effect prior to September 26, 2003 is 
not warranted.

The amended criteria for disabilities of the spine, effective 
September 26, 2003, do not yield an evaluation in excess of 
20 percent.  As such, the criteria requires forward flexion 
to be limited to 15 degrees or less, or there to be favorable 
ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  As noted above the veteran does 
not meet these criteria for an evaluation in excess of 20 
percent for her cervical spine disability.

In conclusion, an evaluation in excess of 20 percent for the 
veteran's degenerative disc disease of the cervical spine for 
the period commencing February 25, 2004 is not warranted.


ORDER

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine is 
denied.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right lumbosacral radiculopathy is denied.

3.  For the period September 20, 1997, to February 24, 2004, 
entitlement to an initial evaluation of 20 percent, and no 
more, for the veteran's degenerative disc disease of the 
cervical spine is granted, subject to the laws and 
regulations governing the payment of VA compensation.

4.  For the period commencing February 25, 2004, entitlement 
to an initial evaluation in excess of 20 percent for the 
veteran's degenerative disc disease of the cervical spine is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


